DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-7 and 10) in the reply filed on 11/23/21 is acknowledged.
                                       Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            In claim 1, though expected, it is not entirely clear that “said stirring member” refers to “a stirrer member” earlier in said claim.
                                           Claim Rejections - 35 USC § 102
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.         Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron (U.S. Patent No. 2459498).           Cameron discloses a coffee machine comprising a brew vessel (Figs. 2 and 3), an input to said brew vessel for water and coffee grounds (opening when 11 is removed); a first outlet for brewed coffee (14), a filter for filtering used coffee grounds from the brewed coffee (25), a stirring member in said brew vessel to mix the water and coffee grounds, said stirring member located below said filter (30).             Due to the positioning of the stirring member with respect to the filter, it is considered inherent that the rotation of the stirring member in both Figs. 2 and 3 would produce a similar rotation of the coffee grounds and water which is substantially parallel to the surface of the filter.
            Regarding claim 5, Cameron discloses a second outlet (from the brewed coffee first outlet, 14), same provided with the removal of 11 wherein used coffee grounds are removed (col. 4, lines 44-65 for Fig. 2; capable of removal in Fig. 4 version after removing 11).
6.         Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB (GB2268392).           GB discloses a coffee machine comprising a brew vessel (Figure), an input to said brew vessel for water and coffee grounds (opening when 9 and 10 are removed); a first outlet for brewed coffee (with removal of 9 and 10), a filter for filtering used coffee grounds from the brewed coffee (11), a magnetic stirrer member (16) in said brew vessel to mix the water and coffee grounds, said stirring member located below said filter. .       
Claim Rejections - 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Cameron (U.S. Patent No. 2459498) or GB (GB2268392).           Neither Cameron or GB disclose or teach the particular size of the filter openings employed therein.  However, such determination would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the filter size as recited in claim 3 as a matter of preference depending on, for example, the particular degree of coffee grind employed by the user.9.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GB (GB2268392) and taken together with Sham et al (U.S. Patent No. 6240833).          GB does not disclose or teach the inclusion of a base in contact with the brew vessel and a heat exchanger in said base, said heat exchanger heated or cooled by  rejected under 35 U.S.C. 103 as being unpatentable over Al-Shaibani et al (Published U.S. Application No. 2017/0119195) taken together with Brown et al (U.S. Patent No. 10653266).          Al-Shaibani et al discloses a coffee machine comprising a brew vessel, a means for stirring water in in the brew vessel, a source of hot water (110), and a controller for controlling the temperature of the source of water (130).           Al-Shaibani et al further disclose the use of a temperature sensor to detect the temperature of the brew solution from the brew chamber with a loop taking same from the brew chamber, passing a heating element to achieve a desired temperature, and the imparted back into the brew chamber (Fig. 9).  Though Al-Shaibani et al does not specifically articulate that the temperature sensor is in the brew chamber (taken to mean the brew vessel of instant claim 10), same does set forth that the temperature sensor “can be positioned within close proximity before….the TDS meter” (paragraph                                            Allowable Subject Matter
11.      Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.           The prior art of record neither discloses or teaches the motivation for employing a second outlet with a selective open and close valve for removal of used coffee grounds in the devices of Cameron or GB.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
February 23, 2022